       Case 3:20-cv-01063-WHA-KFP Document 5 Filed 02/02/21 Page 1 of 2




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

EARL FITZGERALD WEBB,                       )
                                            )
          Plaintiff,                        )
                                            )
  v.                                        ) CIVIL ACTION NO. 3:20-CV-1063-WHA-KFP
                                            )
RONALD L. MYERS, et al.,                    )
                                            )
          Defendants.                       )

                                       ORDER

        This case is before the court on the Recommendation entered by the Magistrate

 Judge on January 12, 2021 (Doc. #4) to which no timely objections have been filed.

 After an independent review of the file and upon consideration of the Recommendation,

 it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. The federal claims challenging the constitutionality of Plaintiff’s 1984 burglary

conviction are DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as

these claims are barred by the applicable statute of limitations.

       3. Plaintiff’s pendent state law tort claims are DISMISSED without prejudice to

Plaintiff’s right to present them to the appropriate state court as this court finds it

inappropriate to exercise supplemental jurisdiction over these claims.

       4. This case is summarily dismissed.

       A separate Final Judgment will be entered.
Case 3:20-cv-01063-WHA-KFP Document 5 Filed 02/02/21 Page 2 of 2




DONE this 2nd day of February, 2021.



                      /s/ W. Harold Albritton
                     SENIOR UNITED STATES DISTRICT JUDGE




                                   2
